PARRISH, Chief Judge,
concurring in result; dissenting in part.
I concur in the result reached. I dissent, however, in the broad conclusion that is stated in the principal opinion “that the child is Marvin’s ‘foster child.’ ” I would not extend the meaning that is attributed to “foster child” in this case beyond the meaning of that term as it is used in the particular policy language in this case. Further, in concurring in the result reached, I am compelled to state a difference of opinion with the trial court’s assessment that Elizabeth was “a defacto foster child of Marvin Hayes.” I do not believe that such a characterization has any meaning.
I base my concurrence on the rationale in Joseph v. Utah Home Fire Ins. Co., 313 *156Or. 323, 835 P.2d 885 (1992), which is also cited in the principal opinion. The relationships between the parties in Joseph are like those in this case, viz., a child and her natural mother lived in the home of a man to whom the mother was not married. Likewise, a provision in an insurance policy that included uninsured motorist coverage was similar to the language in the policy that is before this court for construction.
The UM section of the policy provides that a “covered person” is the named insured plus any “family member.” The policy’s general definition section defines “family member” as “a person related to you by blood, marriage or adoption who is a resident of your household. This includes a ward or foster child.”
Id. 835 P.2d at 886. The Joseph court concluded that the policy language was ambiguous because its context was such that “foster child,” as used in the policy language, grammatically related back to the term “adoption,” although the meaning attributed to foster child is such that a foster child is not related to a foster parent by adoption. Id. It held:
In the absence of a different definition in the policy, and in the face of ambiguous provisions in the policy, we conclude that a “foster child” is a child reared by a foster parent-insured who is not its biological or adoptive parent and that a foster parent-insured is a person who has performed the duties of a parent to the child of another by rearing that child as the insured’s own. Our holding is limited to construing the term under this policy, and we express no opinion as to the meaning of “foster child” in any other context.
Id. at 889.
I believe the same assessment that the court made in Joseph is applicable here. The facts in Joseph are like those in this case both with respect to the relationship of the parties and the language in the insurance contracts.